UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SEAN QUALLS, §
Plaintiff, §

v. § Civil Action No. 09-311 (CKK)
ISAAC FULWOOD, JR. et al., §
Defendants. §
)

MEMORANDUM OPINION

Because it has come to the attention of the Court that a mistake occurred arising from an
oversight and omission in the record, the Memorandum Opinion and the Order entered
August 14, 2009, will be vacated and an Amended Memorandum Opinion and Amended Order
will be entered on this date.

Plaintiff filed a pro se complaint in February 2009, asserting that he was entitled to, but
did not receive, a parole decision made in accord with the 1987 parole guidelines. As relief, the
plaintiff sought a declaratory judgment to that effect and an order compelling the defendants to
provide him with a parole hearing in which the 1987 guidelines would be applied. Acting on its
own, the United States Parole Commission held a new parole hearing on June 24, 2009, applying
the 1987 guidelines, and moved to dismiss the complaint as moot. Plaintiff filed an opposition
and, after considering the merits of the matter, the Court granted the defendants’ motion, and
dismissed the complaint by Order entered August l4, 2009.

By letter directed to Chief Judge Royce C. Lamberth, United States District Court for the

District of Columbia, and received on May 21 , 2010, the plaintiff sought to file a complaint

against the undersigned Judge "for not informing [him] of the dismissal of [his] motion [sic],
which effectively took my right of appeal." See Letter from Plaintiff to Chief Judge, appended as
Attachment A. In light of the fact that the Clerk’s Office _ not the Judge _ is responsible for
mailing copies of orders, the Chief Judge directed the Clerk’s Office to investigate the matter to
determine, if possible, whether the Clerk’s Office had failed to send to the plaintiff a copy of the
August 14, 2009 Memorandum Opinion and accompanying Order. The investigation determined
that the Clerk’s Office had erred when the case was originally docketed by failing to identify the
plaintiff as pro se. As a routine matter, a pro se plaintiff is so identified on the docket, which
cues the Clerk’s Office to mail copies of all of the Court’s orders to the pro se plaintiff. In this
case, the docket does not identify the plaintiff as pro se, which is an aberration and a clear
mistake of oversight and omission. Consequently, there was no cue to the Clerk’s Office to mail
copies to the plaintiff when the Court issued its decision. There is no evidence in the docket to
establish that the Court’s orders were mailed to the plaintiff. In light of the aberrant ministerial
error arising from an oversight and omission, it appears likely that the Clerk’s Office did not mail
copies of the Court’s orders to the pro se plaintiff.

In pertinent part, Rule 60(a) states as follows:

'l`he court may correct a clerical mistake or a mistake arising from oversight or

omission whenever one is found in the judgment, order, or other part of the

record. The court may do so on motion or on its own, with or without notice.
Fed. R. Civ. P. 60(a). Because the Clerk’s Office’s own investigation indicates that it made a
clerical mistake arising from an oversight and omission affecting the record in this case and

resulting in a lack of notice to the pro se plaintiff of a final, appealable order, the Court will,

acting sua sponte, correct the mistake by vacating the Memorandum Opinion and the Order

_2_

entered August 14, 2009. An Amended Memorandum Opinion' and an Amended Order will be
entered this same day.
An accompanying Order is issued separately this day.

don kim »€:r/z

g Qo/o CoLLEEN KoLLAR-'KOTELLY
Date: Q"Zg /

United States District Judge

Attachments: A

1 The Amended Memorandum Opinion is amended only to correct a typographical error
in the case number. lt is in all other respects identical to the Memorandum Opinion entered
August 14, 2009.

_3_

1977/toll /4

/Q~_

amf

__ ‘_\'\z\,e C_ XS.Q
.~LY\_  S\__\`QL_”Z
4 _,_g, _-€,~r.".\.\ , fJt`(`Yc\\'lCrl\'/\a@}&n"v\\'l§$w _W\

_l§,t>. other ioao_ r. o l

c w \ r__*_a ‘__A_L_.!A___~rz t ,-- t
'~‘“W\ "- °~Wwlr§d §?Arts c%hi’oHPPs/\Ls
` FC_)R DlSTHlCT UF  _

delta _ a c triqt…\aa\»\,.rt3;©\r\ir\O\"Q\te@r;,t,;@ e\r

  `l-.\f\‘.€, 'C:§).v.u`\“ t`.@~
.(,€,`\\79\(\t‘, _‘)_\v;`_§\)~.§_  _€>_<>~__\`__>Y_':v\&b£ _C,_cs)_\_\‘c,)ev__\ \/ \ _Qw_\cl \r\e,(\
Clec‘$ gov v\c).°r.  _W'\\%@‘Q §t\r\e ti\§szm`\a@o»\ 
_ _ '¥\¢\_]  _ :.  F-.\l(>e.v.~\ X?me decision .

\le